internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc ebeo br 4-plr-109487-99 date date trust supplemental plan union association date a date b date c dollar_figurex dear this is in response to the letter dated date and subsequent correspondence submitted by your authorized representative requesting rulings under sec_79 sec_83 sec_105 sec_106 sec_125 sec_129 and sec_501 of the internal_revenue_code specifically the rulings requested are that the supplemental plan is not a cafeteria_plan under sec_125 that employer contributions to and coverage under the supplemental plan will not result in immediate income_taxation to participants that certain benefits are excludible under either sec_79 sec_105 sec_106 or sec_129 of the code and that supplemental plan does not affect the tax-exempt status of trust under sec_501 the facts as submitted are as follows trust was established by union and association pursuant to a written_agreement to provide health and welfare benefits to workers covered by collective bargaining agreements agreement between union and association trust was previously granted tax-exempt status under sec_501 of the code effective on date a supplemental plan was implemented to provide additional benefits to individuals covered by agreement all common_law employees of a contributing employer who perform an hour of contributory service under agreement after date b are eligible to participate in supplemental plan individuals who are sole proprietors partners or two-percent or greater shareholders in subchapter_s_corporations are excluded from participation participation in supplemental plan will begin on date c for those individuals who have had or more hours of contributions made on their behalves since date b for those individuals who are not participants on date c participation will begin once the individual has hours of contributions made on his or her behalf to supplemental plan once an individual meets the hour requirement and subject_to certain unclaimed account rules the individual will remain a participant as long as there is a balance in his or her account signatory employers to agreement will be required to make contributions to supplemental plan on behalf of all bargaining unit employees in an amount equal to dollar_figurex for each hour worked under agreement contributions may also be made for certain non-bargaining-unit employees who are eligible to participate no individual will be able to elect to receive cash in lieu of contributions an account will be maintained for each participant in supplemental plan the account will be credited with an amount based on the employer contributions and interest accrued and administrative expenses will be deducted supplemental plan will provide the following additional benefits wage replacement benefits health benefits group-term_life_insurance benefits and dependent care reimbursement benefits wage replacement benefits include supplemental short-term disability supplemental workers’ compensation supplement unemployment and dislocation benefits these benefits are available to a participant who has incurred a loss of wages due to an inability to work that is outside of the participant’s control health benefits include a premium payment plan and medical expense reimbursement plan individuals who are eligible to participate in supplemental plan are required to make an election during an initial election_period to direct all or a portion of the contributions to be made on their behalf to either a wage replacement account or a premium account an annual election_period will be held to allow eligible individuals and participants to make an election or modify a previous election certain semiannual elections will also be allowed as well as a special election_period for newly eligible employees if no election is made all contributions will be directed to the premium account all elections are made before the amounts are earned amounts directed through the election to the wage replacement account can only be used to provide a participant with wage replacement supplemental unemployment supplemental disability and dislocation benefits these amounts cannot be converted to cash at the election of a participant and will be paid only for one of the foregoing purposes amounts remaining in a participant’s wage replacement account upon the participant’s death are forfeited any forfeited amounts are used first to pay administrative expenses and then reallocated on a prorata basis to the accounts of other participants amounts directed to the premium account and amounts that go to this account if there is no election may be used to pay premiums for health plan coverage for a participant or his or her qualifying dependents or group-term_life_insurance coverage for the participant key employees and any individual who is simultaneously covered by another employer’s group-term life program will not be permitted to elect group-term_life_insurance coverage amounts remaining in a participant’s premium account upon the participant’s death may only be used for health plan premium continuation or redirected to the healthcare reimbursement account by the participant’s surviving_spouse or qualifying dependents in the event there is no surviving_spouse or qualifying dependents any remaining amounts in the premium account are forfeited any forfeited amounts are used first to pay administrative expenses and then reallocated on a prorata basis to the accounts of other participants during each semiannual election_period each participant with a premium account balance will be eligible to transfer all or a portion of the premium account balance to two reimbursement accounts a healthcare reimbursement account and a dependent care reimbursement account once amounts are allocated to these two accounts such amounts may be used solely for reimbursement of the appropriate expenses if such amounts are not used they will be forfeited the healthcare reimbursement account may be used only by a participant for reimbursement of expenses_incurred by the participant spouse or other qualifying dependents for medical_care as defined in sec_213 of the code amounts in this account may only be used to reimburse eligible expenses_incurred after the date of the semiannual election to the extent necessary to satisfy any nondiscrimination_rules a participant’s benefits may be denied or limited the dependent care reimbursement account may only be used by employees sole proprietors partners and two-percent or greater shareholders in a subchapter_s_corporation are excluded from participation in this benefit additionally a participant who is a non-bargaining-unit employee of an employer that maintains a separate dependent care program under sec_129 of the code will not be able to participate in the dependent care reimbursement account this account may only be used to reimburse expenses_incurred during a period in which the participant was covered by the account to facilitate the preparation of annual form_w-2 reporting reimbursements for a prior calendar_year must be requested by january 15th of the following year sec_105 of the code provides that in general amounts received by an employee through employer-provided accident_or_health_insurance for personal injuries or sickness shall be included in gross_income sec_105 of the code provides that for purposes of sec_105 amounts received under an accident_or_health_plan for employees shall be treated as amounts received through accident_or_health_insurance sec_1_105-5 of the income_tax regulations provides that in general an accident_or_health_plan is an arrangement for the payment of amounts to employees in the event of personal injuries or sickness accordingly because the healthcare reimbursement account is an arrangement for the payment of amounts to participants in the event of person injuries or sickness the account constitutes accident_and_health_insurance for purposes of sec_105 and b of the code pursuant to sec_105 of the code sec_105 of the code provides an exception to the general_rule of inclusion under sec_105 sec_105 provides that except in the case of amounts attributable to deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts received by an employee for personal injuries or sickness if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care of the taxpayer his spouse or dependents sec_1_105-2 of the regulations elaborates on sec_105 of the code by indicating that only amounts that are paid specifically to reimburse the taxpayer for expenses_incurred by him for the prescribed medical_care are excludible from gross_income thus sec_105 does not apply to amounts that the taxpayer would be entitled to receive irrespective of whether or not he incurs expenses for medical_care in addition sec_105 of the code provides that unless the plan satisfies the nondiscrimination requirements of sec_105 amounts paid under a self-insured medical expense reimbursement plan to a highly_compensated_individual will not be excludible from that individual’s gross_income under sec_105 of the code to the extent the amounts constitute excess_reimbursements under the supplemental plan a specific amount is allocated to the healthcare reimbursement account to be used exclusively to reimburse otherwise unreimbursed expenses_incurred for medical_care as defined under sec_213 of the code accordingly amounts paid from the healthcare reimbursement account to reimburse expenses_incurred for the medical_care as defined in sec_213 of the participant his spouse and his dependents as defined in sec_152 and not deducted under sec_213 for any prior taxable_year will be excludible from the participant’s gross_income under sec_105 of the code provided that they do not constitute discriminatory excess_reimbursements under sec_105 of the code sec_106 of the code provides that in general gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the employer may contribute to an accident_or_health_plan by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees accordingly direction by participants of the payment or partial self-payment for health_insurance_coverage provided by trust whether active cobra or medicare is excludible from the gross_income of participants under sec_106 of the code sec_129 of the code provides an exclusion_from_gross_income of the employee for amounts paid_or_incurred by the employer for dependent_care_assistance provided to the employee if the assistance is furnished pursuant to a dependent_care_assistance program described in sec_129 sec_129 defines dependent_care_assistance as the payment of or provision of those services which if paid for by the employee would be considered employment-related_expenses under sec_21 relating to the dependent_care_credit sec_129 limits the amount that may be excluded with respect to dependent_care_assistance services provided during the taxable_year generally the exclusion cannot exceed dollar_figure or dollar_figure in the case of a separate_return by a married individual the exclusion may be further reduced because of the earned_income limitation in sec_129 sec_129 prohibits certain payments to related individuals sec_129 requires the dependent_care_assistance program to be a separate written plan of the employer for the exclusive benefit of the employees the program must meet the requirements of sec_129 through if a program qualifies as a dependent_care_assistance program but fails to meet these requirements in operation then the program shall be treated as a dependent_care_assistance program in the case of employees who are not highly compensated employees sec_129 provides that contributions or benefits provided under the plan shall not discriminate in favor of highly-compensated employees within the meaning of sec_414 or their dependents the eligibility_test of sec_129 requires that the program benefit employees who qualify under a classification set up by the employer and found by the secretary not to be discriminatory in favor of highly-compensated employees or their dependents sec_129 provides that not more than of the amounts paid_or_incurred by the employer for dependent_care_assistance during the year may be provided for the class of individuals who are shareholders or owners or their spouses or dependents sec_129 provides that a program is not required to be funded sec_129 requires that reasonable notification of the availability and terms of the program must be provided to eligible employees sec_129 requires that the employee be given a written_statement on or before january showing the amounts paid or expenses_incurred by the employer in providing dependent_care_assistance to the employee during the previous calendar_year sec_6051 requires that this statement be included on the employee’s form_w-2 sec_129 requires that the average benefits provided for dependent_care_assistance to all non-highly-compensated employees be at least of the average benefits provided to all highly-compensated employees if a plan provides for the exclusion of certain employees subject_to rules similar to the rules of sec_410 then sec_129 provides that employees who have not attained age and completed year_of_service may be excluded from the tests in sec_129 and sec_129 also excludes employees covered by certain collective bargaining agreements sec_3121 sec_3306 and sec_3401 provide that payments made or benefits furnished under a sec_129 dependent_care_assistance program are not subject_to_withholding for employment or income taxes the taxpayer’s program provides for the payment of dependent care expenses the program year is the calendar_year the dependent care account may only be used to reimburse expenses_incurred during a period in which the employee was covered by the program no reimbursement of retroactively elected amounts may be made only the employer makes contributions to the program employee contributions are not permitted employees may not elect to receive cash or other current compensation in lieu of the employer contributions to the program employees make annual elections indicating the amount of dependent care expenses they expect to incur and be reimbursed employees are permitted to make semiannual adjustments to these elections the program documents limit eligibility to participate in the dependent care program to employees sole proprietors partners and two-percent shareholders are not eligible to participate non-bargaining-unit employees of an employer that maintains a separate dependent care program under sec_129 are also not eligible to participate an employee is not eligible to participate for any program year in which he or she is a highly_compensated_employee as defined in sec_414 the program documents provide that only dependent care expenses within the meaning of sec_21 relating to expenses for household and dependent care services necessary for gainful employment may be reimbursed the program documents limit the amount that may be reimbursed to the lesser_of the participant’s account balance designated for dependent care expenses or the limits set forth in sec_129 the program documents provide specific rules describing adequate substantiation for purposes of receiving reimbursement under the program including identifying information required with respect to the service provider as set forth in sec_129 amounts to be excluded under sec_129 are reported on the employee’s form_w-2 as required by sec_6051 in order to facilitate this reporting requirement the program requires that participants request reimbursements for the calendar_year by january 15th of the following year the taxpayer’s program provides for the payment of dependent care expenses as described in sec_129 of the code therefore to the extent the dependent care benefits under the program meet the requirements under sec_129 of the code the dependent care benefits will be excludible from an employee’s income under sec_129 sec_1_501_c_9_-6 of the regulations provides that benefits realized by a person on account of the activities of an organization described in sec_501 of the internal_revenue_code shall be included in gross_income to the extent provided in the code sec_79 of the code provides in general that the cost of group-term_life_insurance provided under a policy or policies carried directly or indirectly by an employer or employers is included in the gross_income of the employee but only to the extent that the cost exceeds the sum of the cost of dollar_figure of such insurance and the amount if any paid_by the employee toward the purchase of such insurance a policy of life_insurance is carried directly or indirectly by an employer if the employer pays any cost of the life_insurance directly or through another person see sec_1_79-0 of the regulations the employers of participants make contributions to the trust that are used to pay the cost of the group-term_life_insurance coverage thus the life_insurance coverage is carried directly or indirectly by the participants’ employers for purposes of sec_79 of the code and is subject_to the rules of sec_79 assuming a participant electing group-term_life_insurance coverage under the program is not also receiving group-term coverage simultaneously from another employer the group-term coverage provided under the program will be excludible under sec_79 of the code sec_61 of the code provides that unless otherwise excepted gross_income includes all compensation received for services performed including fringe_benefits however sec_83 of the code governs transfers of property in_connection_with_the_performance_of_services under sec_83 of the code if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property on the first day that the rights to the property are either transferable or not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider’s gross_income for the first taxable_year in which the rights to the property are either transferable or not subject_to a substantial_risk_of_forfeiture the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future thus a promise to pay money or property in the future is property if it is either funded or secured the term property also includes a beneficial_interest in assets including money that are transferred or set_aside from the claims of creditors of the transferor such as in a_trust or escrow account see sec_1_83-3 of the regulations a transfer of property occurs when a person acquires a beneficial_interest in the property disregarding any lapse_restriction as defined in sec_1_83-3 of the regulations see sec_1_83-3 of the regulations according to sec_83 of the code a substantial_risk_of_forfeiture exists when the rights of a person in property are subject_to a substantial_risk_of_forfeiture if the person’s rights to full enjoyment of the property are conditioned on the future performance of services by any individual sec_1_83-3 of the regulations further states that whether a risk of forfeiture is substantial or not depends on the facts and circumstances a substantial_risk_of_forfeiture exists where rights in property that are transferred are conditioned directly or indirectly on the future performance or refraining from performance of substantial services by any person or the occurrence of a condition related to the purpose of the transfer and the possibility of forfeiture is substantial if the condition is not satisfied sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account or set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions although there is property and a transfer of property when amounts are contributed to trust on behalf of participants in supplemental plan there is a substantial_risk_of_forfeiture when those amounts are contributed to trust specifically a participant cannot use the amounts in trust until a condition related to the purpose of the transfer occurs thus when amounts are contributed to trust on behalf of a participant the participant is not subject_to immediate taxation under sec_83 of the code regarding the wage replacement account when a participant meets the criteria to receive benefits from the wage replacement account regardless of whether or not the participant actually submits a form to trust applying for these benefits there is no longer a substantial_risk_of_forfeiture with respect to amounts in the wage replacement account to which the participant could have received had the participant submitted a claim for those benefits thus when a participant meets the criteria to receive benefits from the wage replacement account the participant must include in gross_income as compensation under sec_83 of the code the amount of benefits to which the participant is entitled regardless of whether or not the participant actually received those benefits additionally trust must meet the income_tax_withholding and employment_tax requirements with respect to the amounts that a participant must include in gross_income under sec_83 sec_501 of the code describes a voluntary employees_beneficiary_association veba providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of the net_earnings inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-3 of the regulations provides that the life sick accident or other_benefits provided by a veba must be payable to its members or their dependents or designated beneficiaries further a veba is not operated for the purpose of providing life sick accident or other_benefits unless substantially_all of its operations are in furtherance of the provision of such benefits in addition an organization is not described in this section if it systematically and knowingly provides benefits of more than a de_minimis amount that are not permitted by paragraph b c d or e of this section sec_1_501_c_9_-3 of the regulations provides that the term life benefits means a benefit including a burial benefit or a wreath payable by reason of the death of a member or dependent a life benefit may be provided directly or through insurance it generally must consist of current protection but also may include a right to convert to individual coverage on the termination of eligibility for coverage through the association or a permanent_benefit as defined in and subject_to the conditions in the regulations under sec_79 sec_1_501_c_9_-3 of the regulations provides that the term sick_and_accident_benefits means amounts furnished to or on behalf of a member or a member’s dependents in the event of illness or personal injury to a member or dependent such benefits may be provided through reimbursement to a member or a member’s dependents for amount expended because of illness or personal injury or through the payment of premiums to a medical_benefit or health insurance program sec_1_501_c_9_-3 of the regulations provides that the term other_benefits includes only benefits that are similar to life sick or accident benefits a benefit is similar to a life sick or accident benefit if it is intended to safeguard or improve the health of a member or a member’s dependents or it protects against a contingency that interrupts or impairs a member’s earning power under sec_1_501_c_9_-3 of the regulations other_benefits include vacation benefits the provision of childcare facilities income maintenance payments in the event of economic dislocation temporary living expense loans and grants at times of disaster supplemental_unemployment_compensation_benefits as defined in sec_501 of the code and educational or training benefits or courses revrul_66_212 1966_2_cb_230 considered whether an organization previously recognized as tax exempt under sec_501 of the code jeopardized its exemption by reimbursing its members for premiums_paid under the medicare program the ruling held that the reimbursement program did not jeopardize the organization’s tax-exempt status because it was in effect providing additional benefits of the type contemplated by sec_501 of the code the wage replacement benefit include a disability benefit a supplemental unemployment benefit and a dislocation benefit the disability benefit is permissible under sec_1_501_c_9_-3 of the regulations the supplemental unemployment benefit is permissible under sec_1 c -3 e of the regulations the dislocation benefit is a permissible other benefit under sec_1_501_c_9_-3 of the regulations which includes income maintenance payments in the event of economic dislocation the health benefits and group-term_life_insurance benefits under supplemental plan are clearly permissible benefits under sec_501 of the code the dependent care reimbursement benefits are other_benefits within the meaning of sec_1_501_c_9_-3 of the regulations thus none of the additional benefits jeopardizes the tax-exempt status of trust based on the information submitted and representations made we rule as follows employer contributions and coverage under supplemental plan will not subject participants to immediate taxation for the contributions or benefits under supplemental plan however when the applicable eligibility criteria for any wage replacement benefit are met a participant is immediately taxable under sec_83 on any wage replacement benefits to which the participant is entitled to under supplemental plan even if the participant does not actually receive those benefits and trust must fulfill any income_tax_withholding and employment_tax obligations with respect to those amounts the utilization of the following benefits is excludible from gross_income by virtue of the following applicable sections of the code a to the extent the healthcare reimbursement account under the supplemental plan meets the requirements of sec_105 healthcare reimbursement benefits received under the supplemental plan will be excludible from a participant’s gross_income under sec_105 b to the extent the dependent care reimbursement benefits under supplemental plan meet the requirements of sec_129 of the code dependent care reimbursement benefits will be excludible from a participant’s gross_income under sec_129 c assuming a participant electing group-term_life_insurance coverage under the supplemental plan is not also receiving group-term life coverage simultaneously from another employer group-term life coverage under supplemental plan will be excludible under sec_79 of the code d the direction by participants of the payment or partial self-payment for health_insurance_coverage provided by trust whether active cobra or medicare is excludible from gross_income of participants under sec_106 of the code the supplemental plan and its schedule of benefits does not jeopardize the tax-exempt status of trust under sec_501 of the code you also requested a ruling that supplemental plan is not a cafeteria_plan under sec_125 of the code section dollar_figure of revproc_99_4 1999_1_irb_115 provides that the service does not issue letter rulings or determination letters on whether a plan satisfies the requirements of sec_125 accordingly we cannot rule on this issue no opinion is expressed or implied concerning the tax consequences of this arrangement under any provision of the code or regulations other than those specifically stated above specifically no opinion is expressed or implied concerning whether the healthcare reimbursement account constitute discriminatory self-insured medical expense reimbursement plans within the meaning of sec_105 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely mark schwimmer chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure for purposes
